SUMMARY ORDER
Petitioners Jin Ping Feng and You Yu Wu, married citizens of China, seek review of a December 14, 2004 order of the BIA denying their September 1, 2004 motion to reopen. In re Jin Ping Feng, You Yu Wu, Nos. A 73-643-870, A 73 643 872 (B.I.A. Dec. 14, 2004). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
We review the BIA’s denial of a motion to reopen for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005). Here, the BIA indicated that it discretionarily declined to review the petitioners’ attempt to explain why they had failed to exercise due diligence in filing their successive asylum claim. The BIA did not abuse its discretion in concluding that the petitioners were required to provide any such explanations with their first motion to reopen. Such a requirement is not irrational, where that information was presumably available to the petitioners when they filed their first motion to reopen, and where any potential grant of relief through their first motion to reopen was contingent on Feng and Wu providing a reasonable explanation for why they had waited more than four years to file a successive asylum request.
For the foregoing reasons the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED. Any pending request for oral arguments in his case is DENIED in ac*101cordance with Federal Rule of Appellate Procedure (a)(2), Second Circuit Local Rule 34(d)(1).